Citation Nr: 0004060	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-47 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for status post-ganglionectomy, right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969, and from January 1970 to March 1973.  This appeal 
arises from a May 1995 rating decision of the Department of 
Veterans Affairs (VA), New Orleans, Louisiana, regional 
office (RO).  That rating decision, in part, held that new 
and material evidence had not been received to reopen a 
previously denied claim for service connection for a right 
wrist disability.  

In an August 1996 rating action, the RO determined that a 
rating decision dated in December 1979 had contained clear 
and unmistakable error in denying service connection for 
status post ganglionectomy, right wrist.  Service connection 
was granted, and a noncompensable evaluation was assigned 
from August 1979.  The veteran subsequently disagreed with 
the initial noncompensable evaluation.

In August 1998, the Board remanded the case for additional 
development.  Subsequently, a July 1999 rating decision 
continued the prior evaluation.

On the informal hearing presentation dated in February 2000, 
the veteran's representative presented argument on four 
issues which were the subject of a final Board decision in 
August 1998.  Three of the issues involved claims which were 
denied on the basis that new and material evidence had not 
been presented.  The representative has argued that in light 
of the Federal Circuit's decision in Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998), that the Board should readjudicate 
those claims.  The Board notes that its August 1998 decision 
is final, and the time period for filing an appeal to the 
Court has passed.  The veteran id advised to either submit 
new and material evidence and request the RO to reopen the 
claim, or, if he believes that the Board was clearly and 
unmistakably erroneous in its 1998 decision, formally ask the 
Board to reconsider the decision on that basis.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The medical evidence covering the period from August 1, 
1979, to the present does not demonstrate that the veteran's 
service connected status post-ganglionectomy, right wrist, 
which consists of a one-inch healed scar, is poorly nourished 
with repeated ulceration, tender and painful on objective 
demonstration; or productive of limitation of function of the 
body part which it affects.


CONCLUSION OF LAW

The criteria for a compensable evaluation for status post-
ganglionectomy, right wrist, since August 1, 1979, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded, within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).

During service in April 1971 the veteran had a ganglion 
removed from the dorsal aspect of the right wrist.  The RO 
granted service connection for status post-ganglionectomy, 
right wrist, in August 1996.  A noncompensable evaluation was 
assigned from August 1, 1979.  The veteran contends that he 
is entitled to a compensable evaluation.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
and 7805 (1999).  A noncompensable rating must be assigned 
where the findings do not approximate these requirements.  38 
C.F.R. §§ 4.7, 4.31 (1999).

A VA examination was conducted in September 1979.  The 
veteran reported discomfort and fatigue in his right hand.  
Neurological examination showed motor, strength, and tone 
normal.  There was a one-inch scar on the dorsum of the 
veteran's right wrist.  Sensory examination was within normal 
limits.  Reflexes were hypoactive but equal.  Romberg test 
and coordination tests were done well.  The impression was 
residuals of right dorsal wrist laceration without any 
significant neuromuscular deficit.  

A VA examination was conducted in April 1994.  The veteran 
reported history of excision of ganglion of dorsum of right 
wrist during service without recurrence.  He denied any 
current symptomatology except for tenderness in right wrist 
upon extreme motion of the wrist and residual depression of 
scar tissue.  Right wrist X-ray was negative.  The examiner 
noted negative anatomical defects, no functional defects, and 
normal grasping of objects.  The diagnosis was status 
following excision of ganglion of dorsum of right wrist with 
minimal residual symptomatology.  

A VA examination was conducted in October 1998.  The veteran 
complained of wrist pain with swelling.  On examination, the 
right wrist showed full range of motion, flexion, extension, 
radial and ulna deviation.  There was a scar from the 
ganglionectomy.  The examiner stated that he did not find any 
real disability from the wrist.  He noted a "5% permanent 
disability secondary more to cosmetics than from anything 
else."

The examination findings do not provide a basis for a 
compensable evaluation.  The service-connected residuals of 
ganglionectomy, right wrist, consist of a small healed scar 
which is not shown to be poorly nourished with repeated 
ulceration, tender and painful on objective demonstration; or 
productive of limitation of function of the body part which 
it affects.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
and 7805 (1999).  In fact, there were essentially no 
objective findings, except for the presence of a healed, one-
inch scar, and some tenderness on extreme motion of the wrist 
noted on one examination.  The medical reports form a 
preponderance of the evidence which shows that the service-
connected right wrist post-ganglionectomy residuals do not 
approximate any applicable criteria for a compensable rating 
at any time since August 1, 1979.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the evidence for and against the 
claim is not in relative equipoise, the reasonable doubt rule 
does not apply. 38 C.F.R. § 3.102 (1999).


ORDER

A compensable initial disability evaluation for status post-
ganglionectomy, right wrist, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

